Citation Nr: 1210718	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO. 09-03 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an effective date earlier than October 17, 2002 for the grant of service connection for cardiomyopathy. 

2. Entitlement to an effective date earlier than October 17, 2002 for the grant of service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel



INTRODUCTION

The Veteran had active service from October 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. The rating decision granted service connection for the disabilities listed above and assigned an effective date of October 17, 2002. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to an effective date earlier than October 17, 2002 for the grant of service connection for cardiomyopathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Relevant service treatment records ("STRs") received in May 2005 constitute relevant official service department records that existed and had not been associated with the claims file when VA first decided the Veteran's claim in June 1994. 

2. The Veteran's September 1, 1992 original claim for service connection for hypertension was denied in a June 1994 rating decision.


CONCLUSION OF LAW

The criteria for an effective date of August 22, 1992, for service connection for hypertension are met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. 
§§ 3.156(c), 3.400(b)(2) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Earlier Effective Date Claim

The Veteran contends that a date earlier than October 17, 2002 should be established for the grant of service connection for hypertension. He asserts that because his complete STRs were not of record when he filed his original claim on September 1, 1992, service connection should be effective on that date as opposed to October 17, 2002. Having carefully considered the claim in light of the record and the applicable law, the Board will grant his appeal and assign an effective date of August 22, 1992, the date following his separation from military service. 

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002 & Supp. 2010). Except as otherwise provided, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400 (2011). However, if a claim is received within one year of the Veteran's separation from service, the effective date may be the day following separation from active service or the date entitlement arose. 38 C.F.R. § 3.400(b)(2). 

Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA. 38 U.S.C.A. § 5101(a) ; 38 C.F.R. § 3.151(a). Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim. 38 C.F.R. § 3.155(a). The Veteran filed his original claim for service connection for hypertension on September 1, 1992, and does not assert that there is an earlier formal or informal claim of record.  

The effective date of a successful claim to reopen is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later. Spencer v. Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 1994). When a claim is denied, and the claimant fails to timely appeal that decision by filing a NOD within the one- year period prescribed in 38 U.S.C.A. § 7105(b)(1), and a substantive appeal (VA Form 9 or equivalent statement) within 60 days of the statement of the case (SOC) or within the remainder of the one-year period following notification of the decision in question, that decision becomes final and binding on him based on the evidence then of record and the claim may not thereafter be reopened or allowed, except upon the submission of new and material evidence or a showing that the prior final decision contained clear and unmistakable error (CUE). See 38 U.S.C.A. 
§§ 7104(b), 7105(c); 38 C.F.R. §§ 3.105, 20.200, et.seq. In this case, the Veteran initially filed claim for service connection for hypertension on September 1, 1992. In a June 1994 rating decision, the RO denied his claims. The Veteran did not appeal the decision, and it became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2011). 

In the case of a petition to reopen a previously denied claim for service connection, the pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted. 38 C.F.R. 
§ 3.156(c); Vigil v. Peake, 22 Vet. App 63 (2008). The Veteran's representative argues that the Veteran is entitled to an earlier effective date under this rule because his STRs were incomplete at the time of the June 1994 denial, and additional STRs were subsequently received showing that he had elevated blood pressure readings on three occasions. 

At the time the Veteran filed his petition to reopen his claim in October 2002, 
"[38 C.F.R.]§ 3.400(q)(2) govern[ed] the effective date of benefits awarded when VA reconsider[ed] a claim based on newly discovered service department records." 70 Fed. Reg. 35,388 (proposed June 20, 2005). Read together, sections 3.156(c) and 3.400(q)(2) provided that the effective date for an award of benefits based on newly discovered service department records that were previously unavailable "may relate back to the date of the original claim or date entitlement arose even though the decision on that claim may be final under [38 C.F.R.] § 3.104." Id. See also 71 Fed. Reg. 52,455 , 52,455 (Sept. 6, 2006) ("[T]he purpose of this rule is to clarify long-standing VA rules . . . which authorize VA to award benefits retroactive to the date of a previously decided claim when newly discovered service department records are received."); Mayhue v. Shinseki, 24 Vet. App. 273, 277 (2011).

In 2005, VA renumbered 38 C.F.R. § 3.400(q)(2) as 38 C.F.R. § 3.156(c)(3). The new section provided that the effective date for an award based on 38 C.F.R. § 3.156(c)(1) is "the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim." 38 C.F.R. § 3.156(c)(3)(2011); see also 70 Fed. Reg. at 35,389; Mayhue, 24 Vet. App at 278. Under both the older and amended regulations, "a claimant whose claim is reconsidered based on newly discovered service department records may be entitled to an effective date as early as the date of the original claim." Mayhue, 24 Vet. App. at 279. 

In this case, STRs obtained after the June 1994 final denial showed that the Veteran had episodes of elevated blood pressure in service. In June 1988, his blood pressure was 135/79. Twice in June 1989, it was 135/79. In a September 2007 VA medical opinion for the Veteran's cardiomyopathy, the examiner reviewed the STRs and observed that he had "a history of intermittent elevated blood pressures" in service. The examiner provided a speculative opinion for cardiomyopathy, explaining "... based on the evidence before me, while the [V]eteran may have had early cardiomyopathy (and with his relative youth at this point, and his hypertensive history reported and later documented it is likely a reality), I have no conclusive evidence that this veteran developed cardiomyopathy secondary to his military service."  In September 2007, the RO granted service connection for hypertension in part because the examiner found that the Veteran had elevated blood pressures in service. Under 38 C.F.R. § 3.156(c)(3), "[a]n award made based all or in part" on newly discovered service department records shall be effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later. In this case, the RO granted service connection in part due to the STRs showing elevated blood pressure readings. The Veteran filed his original claim on September 1, 1992. However, he separated from service on August 21, 1992. The effective date for direct service connection for a claim filed within one year of separation from service is the day following separation from active service or the date entitlement arose. 38 C.F.R. § 3.400(b)(2). Therefore, the proper effective date for the grant of service connection for hypertension is August 22, 1992, the date following the Veteran's separation from service.  38 C.F.R. §§ 3.156(c)(3), 3.400(b)(2). 

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).


ORDER

An effective date of August 22, 1992 for an award of service connection for hypertension is granted. 


REMAND

In the case of a petition to reopen a previously denied claim for service connection, the pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted. 38 C.F.R. 
§ 3.156(c); Vigil v. Peake, 22 Vet. App 63 (2008). The Veteran's representative argues that the Veteran is entitled to an earlier effective date under this rule. 

38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previous claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim. 

As discussed above, the Veteran's STRs were incomplete at the time of the June 1994 final denial. The Veteran submitted partial STRs himself and the RO obtained the complete set from the National Personnel Records Center in May 2005. In February 2007, the Veteran underwent a VA examination to determine the etiology of his cardiomyopathy. The examiner could not provide an etiology opinion. In September 2007, an addendum was written by a separate examiner, who opined, "while the veteran may have had early cardiomyopathy (and with his relative youth at this point, and his hypertensive history reported and later documented it is a likely reality), I have no conclusive evidence that this veteran developed cardiomyopathy secondary to his military service."  The examiner found that the STRs were not sufficient to form an opinion without speculation. The RO granted service connection based upon the September 2007 opinion. 

In order to grant an earlier effective date for the grant of service connection for cardiomyopathy, the grant of service connection must be made based all or in part on the STRs obtained after the June 1994 denial. 38 C.F.R. § 3.156(c)(3). The September 2007 examiner who provided the speculative opinion does not state which records were the basis for the opinion. A remand is necessary so a specialist physician can review the STRs and provide a concrete opinion as to whether the STRs obtained after June 1994 show that the Veteran's cardiomyopathy originated in service, including as due to elevated blood pressure or his June 1989 treatment for viral pharyngitis. 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to a cardiologist to render an etiology opinion. The purpose of the opinion is to determine whether the STRs submitted after the June 1994 final denial of the Veteran's claim can serve as a whole or partial basis of a favorable nexus opinion for the Veteran's cardiomyopathy. 

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

      b) The examiner will be advised:

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 


c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) STRs from June 1988 and June 1989 showing blood pressure readings of 135/79.

ii) STRs from June 1989 showing treatment for viral pharyngitis.

iii) The Veteran's March 1992 separation examination noting an enlarged heart. 

iv) The March 1992 report of the Veteran's chest x-ray taken at his separation examination. 

v) The April 1992 echocardiogram and bubble study report. 

d) The examiner must provide an opinion as to whether the Veteran's elevated blood pressures in June 1988 and June 1989 and/or his June 1989 case of viral pharyngitis caused his cardiomyopathy. The examiner must specifically comment on the STRs that document his elevated blood pressure readings of 135/79 and his treatment for viral pharyngitis. 

e) The examiner must provide a complete rationale for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

2. After the above has been completed, the RO must review the claims file and ensure that the foregoing development action has been conducted and completed in full. If the opinion report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


